        Case 2:21-cv-00801-VAP-AS Document 11 Filed 02/03/21 Page 1 of 3 Page ID #:57

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Central District
                                                  __________  DistrictofofCalifornia
                                                                           __________

 Sean Colvin, Everett Stephens, Ryan Lally, Susann                 )
Davis, and Hope Marchionda on behalf of themselves                 )
           and all others similarly situated                       )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No.
                                                                   )
Valve Corporation, CD Projekt S.A., CD Projekt, Inc.,              )
Ubisoft Entertainment S.A., Ubisoft, Inc., Ubisoft L.A.,
                                                                   )
Inc., kChamp Games, Inc., Rust, LLC, and Devolver
                    Digital, Inc.                                  )
                                                                   )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)           Valve Corporation
                                             c/o CSC    Lawyers Incorporating Service
                                             2710 Gateway Oaks Drive, Suite 150 N
                                             Sacramento, CA 95833

                                       (See attachment #2)


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Thomas N. McCormick (SB 325537)
                                           tnmccormick@vorys.com
                                           VORYS, SATER, SEYMOUR AND PEASE LLP
                                           52 East Gay Street, P.O. Box 1008
                                           Columbus, OH 43216-1008
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
         Case 2:21-cv-00801-VAP-AS Document 11 Filed 02/03/21 Page 2 of 3 Page ID #:58

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
Case 2:21-cv-00801-VAP-AS Document 11 Filed 02/03/21 Page 3 of 3 Page ID #:59




                       IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION

                       Sean Colvin, et al. v. Valve Corporation, et al.

                           ATTACHMENT # 2 TO SUMMONS

DEFENDANTS TO BE SERVED:

VALVE CORPORATION
c/o CSC – Lawyers Incorporating Service
2710 Gateway Oaks Drive, Suite 150 N
Sacramento, CA 95833

CD PROJEKT INC.
c/o Dariusz Sot
9A Wavecrest Avenue, CD Projekt Inc
Venice, CA 90291

UBISOFT Inc.
c/o Stephen Smith
Law Office of Stephen S. Smith, PC
30700 Russellrand Road
Westlake Village, CA 91362

UBISOFT L.A., Inc.
c/o Stephen Smith
Law Office of Stephen S. Smith, PC
30700 Russellrand Road
Westlake Village, CA 91362

KCHAMP GAMES, INC.
c/o Kyle Champ
1611-A.S. Melrose Drive #306
Vista, CA 92081

RUST, LLC
c/o Lucas Miller
101 Verdugo Ave., Unit 9362
Glendale, CA 91226

DEVOLVER DIGITAL, INC.
c/o Eric D. Stults
2513 Niemann Dr.
Austin, TX 78748
